Citation Nr: 1635398	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for coronary artery disease (also claimed as heart problems), to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1979.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Columbia, South Carolina.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In October 2014 and December 2015, the Board remanded the case for further development.  The case has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board also notes that there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals a copy of the June 2014 hearing transcript.  The remaining documents in Virtual are either duplicative of the records in VBMS or not relevant to the issues on appeal.

The issues of entitlement to service connection for sleep apnea, hypertension, and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current lumbar spine disorder did not manifest in service or within one year thereafter and is not otherwise related to his military service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in active service, nor may it be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The RO provided the Veteran with notice in January 2009 and April 2009, prior to the initial adjudication of the claim in November 2009.  The letter informed him of the evidence needed to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records, including VA treatment records and Social Security Administration (SSA) records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  

The Board notes that the Veteran has identified additional outstanding service treatment records and private treatment records that have not been obtained and associated with the record.  Specifically, in various statements throughout the record, the Veteran has reported that he had lumbar spine surgery at a hospital in Wiesbaden, Germany, during service. See, e.g., June 2014 hearing transcript.  In addition, he reported that he was treated at sick call for complaints pertaining to his low back. See, e.g., April 2009 statement.  In June 2007, the RO requested the Veteran's entire file.  In July 2007, the National Personnel Records Center (NPRC) indicated that the Veteran's entire file had been mailed.  In June 2012, the RO submitted a request to the NPRC for active duty inpatient treatment records pertaining to a laminectomy or treatment from January 1978 to December 1978 at Wiesbaden Hospital in Germany.  In a July 2012 response, the NPRC indicated that searches of Wiesbaden Hospital for 1978 were conducted, but no records were located.  

In the October 2014 remand directives, the Board directed the RO to request the Veteran's medical records from Wiesbaden Hospital in Germany documenting spine surgery in January 1979 and associate them with the record.  In October 2014, the Appeals Management Center (AMC) submitted a request to the NPRC for active duty inpatient clinical records for spine surgery from January 1979 at Wiesbaden Hospital in Germany.  In December 2014, NPRC responded that no clinical records corresponding to spine surgery in 1979 were found; however, it did locate records corresponding to a hospitalization in 1977 that were sent to be uploaded in the Veteran's claims file.  In a January 2015 report of contact, the Veteran stated that he was not in possession of any records from Wiesbaden Hospital.

In the December 2015 remand, the Board noted that a June 2006 document purported to be from a research technician at the Stamford Medical Research Center stated that the archives of the facility contained billing for a lower lumbar laminectomy in or around June 1979 and billing records for physical therapy through September 1979.  In the December 2015 remand directives, the Board directed the AOJ to obtain any necessary authorization and contact the Stamford Hospital or Stamford Medical Research Center and request all billing records, including those identified by a research technician in June 2006 correspondence.  In December 2015, the RO contacted Stamford Hospital and requested records pertaining to treatment from August 1979 to December 1987.  In December 2015, Stamford Hospital responded that the records had been destroyed.  In addition, in December 2015, the RO contacted Berkshire Medical Center and requested records pertaining to treatment from 1994 to 1995.  In December 2015, Berkshire Medical Center responded that no records were found and that a complete and thorough search of their records failed to identify any treatment records for the Veteran.

Further, in December 2015, the VA Private Medical Records Retrieval Center (PMRRC) notified the Veteran that it had requested copies of private treatment records from Stamford Hospital and Berkshire Medical Center.  The PMRRC requested that the Veteran contact the hospitals to ensure that the requested records were sent as soon as possible.  A January 2016 report of contact indicated that the Veteran had contacted the medical records offices of Stamford Hospital and Berkshire Medical Center and that he was advised that his treatment records from these facilities had been purged from their systems because the records were over 10 years old.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA back examination in March 2015.  As discussed below, the Board finds that the VA examination is adequate, as it is predicated on a review of the Veteran's medical history as well as on an examination and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in June 2014. In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  Specifically, the Veteran was asked about any private treatment for his low back, to include a reported low back surgery during his military service and in the years immediately following his separation from service.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board also finds that the AOJ has complied with the Board's October 2014 and December 2015 remand directives.  As discussed above, the AOJ requested records pertaining to a low back surgery in 1979 at Wiesbaden Hospital and private treatment records from Stamford Hospital and Berkshire Medical Center.  In addition, in the October 2014 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of his current low back disorder.  Thereafter, the Veteran was provided a VA back examination in March 2015, and the examiner provided the requested opinion.  Therefore, the Board finds that the AOJ has also complied with the October 2014 and December 2015 remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis and hypertension are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine disorder.

Throughout the appeal, the Veteran has contended that he injured his back lifting Howitzer projectiles and other heavy artillery materials during service and that he had a lumbar laminectomy in approximately 1978 or 1979 at Wiesbaden Army Hospital in Germany.  Alternatively, in a January 2014 statement, the Veteran's representative contended that the Veteran's low back disorder was caused by a personal assault during service.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a lumbar spine disorder.  In fact, a January 1979 separation examination found his spine to be normal, and in an associated January 1979 report of medical history, the Veteran denied recurrent back pain, arthritis, and bone deformity.  In addition, he answered "yes" to the question: "Have you ever been a patient in any type of hospital?"  He indicated that he was hospitalized in Frankfurt, Germany, at the 97th General Wiesbaden Army Hospital for intoxication, seizures, and convulsions in December 1978.  

The only record of a hospitalization during service that is associated with the record is dated in November 1977.  The notes indicate that the Veteran was admitted at Wiesbaden Army Hospital for observation after acute alcohol ingestion.  The admitting physician noted that the Veteran was intoxicated and possibly overdosed on drugs, specifically "speed."

The Veteran's post-service medical records do not document any complaints or treatment until the Veteran was admitted to a private hospital after complaining of chronic, persistent low back pain following a December 1984 work injury.  In an August 1985 private personal history note, the Veteran complained of low back pain and stated that he injured his back in December 1984 while he was pulling 50 pound boxes off of shelves at work and "accidentally bent his back backwards."  He indicated that his back hurt for three to four days and that his employer's physician told him to stay on bed rest for one to two weeks.  The Veteran related that his pain was sporadic with some constant pain every day since May or June 1985.  He had x-rays and a CT in the spring of 1985, and his physician requested a myelogram study.  The Veteran reported that he had localized low back pain with occasional numbness in his left leg.  He denied any past hospitalizations.  

An August 1985 private hospital note documented the Veteran's complaints that his back was tender to palpation from approximately the L3 to L5 levels and five centimeters on both sides of the midline of his back.  The note also indicated that the Veteran had a myelogram.  The August 1985 private myelogram demonstrated a bulging to herniated central disc at L4-5.  L3-4 and L5-S1 appeared normal.

In an August 1985 private surgical consultation report, the surgeon noted that a CT scan suggested foraminal stenosis, and the myelogram suggested an annular herniation with root impingement.  The Veteran indicated that he had not been free of pain since he hyperextended his back while lifting heavy boxes overhead in December 1984.  The surgeon's impression was a herniation at L4.

An August 1985 private operative report showed that the Veteran underwent a laminectomy and discectomy at L4-5.  In the operative report, the surgeon indicated that he identified the disc and that it was bulging significantly in its more central portion.  A cruciate incision was made and disc material was removed from the space itself.   

In an August 1985 private discharge summary, the authoring physician reported that the Veteran's neurologic examination had been essentially negative; however, due to persistent pain, the Veteran underwent a lumbar CT and a bulging L4-5 disc was identified.  The physician noted that the Veteran's past history, review of systems, and physical examination were otherwise within normal limits.  The physician indicated that the Veteran was admitted for a diagnostic myelography and possible laminectomy.  The lumbar myelogram was performed and demonstrated a central defect at the L4-5 level.  The Veteran elected to undergo surgical intervention and a laminectomy at L4-5 was performed.  The discharge diagnosis was herniated nucleus pulposus at L4-5.  

September 1990 private emergency room records documented treatment after the Veteran slipped and fell in a grocery store.  He complained of low back and left leg pain.  He indicated that he had a laminectomy five years earlier.  An x-ray of the lumbosacral spine showed disc space loss at L4-5.  The diagnosis was a severe low back strain.  

In an October 1990 SSA disability application, the Veteran indicated that he was injured on the job and that he ruptured a disc in his back which required surgery.  He stated that he was a supply and inventory worker and noted that his job required long periods of standing, lifting, pulling heavy loads, and pushing loads.  He reported that his condition first bothered him in December 1985 and that he had a lower lumbar laminectomy in August 1986 at a private hospital in Connecticut.  He indicated that he reinjured his back since the laminectomy in a slip and fall accident.  

In a September 1995 SSA disability application, the Veteran reported that he had a back operation in August 1986 and that he had problems with his back ever since that time.  He reported that he had a lower lumbar laminectomy at a private hospital in Connecticut.  

In an October 1995 private treatment note, the Veteran indicated he had a past surgical history that included a 1985 L4-S1 laminectomy for a ruptured disc.  

In a November 1995 private treatment note, the Veteran complained of low back pain for three weeks.  He reported that he had increased low back pain and intermittent numbness and tingling in his left leg after he tripped and fell three days earlier.  He related that his past history included a 1986 injury at work after moving a 150 pound box over his head.  He stated that he had severe low back pain that radiated down his left leg to his foot at that time.  Following the work injury, the Veteran reported that he had a L5-S1 laminectomy in 1986.  He stated that he had intermittent pain since the laminectomy.  The diagnosis was lumbar pain status-post laminectomy.  

November 1995 private x-rays of the lumbar spine showed early degenerative disc disease at L4-5.

In a December 1995 private treatment note, the Veteran related that he had been attending physical therapy regularly and taking over-the-counter pain relievers, but he continued to have significant lower back pain.  An examination showed lumbar tenderness to palpation.  The diagnosis was continued lumbar pain.  

In a December 1995 SSA evaluation report, the examining physician noted that the first signs of disc disease occurred in 1985.  The physician also reported that the Veteran had a laminectomy in 1985 for a ruptured disc.  The diagnosis was lumbar pain, status-post laminectomy and degenerative joint disease at L4-5.  

In a December 1995 SSA questionnaire, the Veteran indicated that his lower back pain had worsened since his laminectomy.  

In a December 1995 SSA examination report, the examiner noted that the Veteran had a history of a laminectomy of L5-S1 in 1986 following a work injury.  (The Board notes that the date reported is likely incorrect, as the date of the report pre-dates the reported date of the laminectomy.  The record indicates that the laminectomy was performed in 1985 versus 1986.)  The Veteran complained of intermittent low back pain since the laminectomy.  The examiner also noted that the Veteran had increased low back pain and left leg pain following a November 1995 fall.  The examiner noted that an x-ray showed degenerative disc disease at L4-5.

In a January 1996 private treatment note, the Veteran was evaluated for his continued lumbar pain.  The examining nurse practitioner noted that the Veteran had a L5-S1 laminectomy in 1986 and that the pain was better for three or four years after his surgery, but had progressively worsened since that time.  The Veteran reported that he was regularly attending physical therapy, which provided some short-term, temporary relief.  The nurse practitioner indicated that the Veteran was especially concerned about the cause of his continued pain and stated that his symptoms felt very similar to his symptoms before his last surgery.  An examination showed point tenderness over the lumbar spine and tenderness on range of motion testing.  The diagnosis was continued worsening of lumbar pain.  The nurse practitioner referred the Veteran to neurology for further evaluation and discussion as to options for care of future continued pain.

In a January 1996 private emergency department note, the Veteran complained of a back injury after he tripped on some carpeted stairs and fell backwards down six or seven steps.  He indicated that he had a history of L5-S1 disc surgery.  He denied any new pain, but stated that the same pain that had been bothering him was much worse after the fall.  On examination, the Veteran expressed discomfort with any palpation of the lumbar spine, particularly in the low lumbosacral region.  There was mild paraspinal soft tissue tenderness without palpable spasm and a well-healed low lumbar scar.  An x-ray of the lumbar spine showed some narrowing of L4-5 and L5-S1.  The diagnosis was an acute exacerbation of chronic pain.

In a February 1996 SSA examination report, the examining physician noted that the Veteran underwent a laminectomy at L5-S1 in 1985.  He had severe pain that radiated down his left leg with associated numbness.  

In a February 1996 private medical opinion, a neurologist indicated that the Veteran reported a history of a low back injury from ten to eleven years earlier, which required a laminectomy and excision of a disc.  He stated that the Veteran had intermittent episodes of low back distress since that time.  He also noted that, approximately five days prior to his evaluation, the Veteran slipped and fell down some stairs and had constant, radiating pain since that time.  A physical examination revealed bilateral paravertebral lumbosacral muscle spasm, spinous process tenderness over the lower lumbar spine, and a well-healed lumbar incision.  The neurologist indicated that he believed there was a significant possibility that the Veteran had nerve root compression.  

A February 1996 private MRI of the lumbar spine showed a central and left L5-S1 herniated nucleus pulposus and a smaller, central and left L4-5 herniation.

In a February 1996 SSA examination report, the examiner noted that the Veteran had a distant history of a low back injury with a prior laminectomy.  He noted that the Veteran had intermittent pain, but the severity had increased in the past year and he needed surgery.  He also indicated that an MRI showed disc disease and a herniation.  

In a February 1996 private psychiatric evaluation, the examining physician noted that the Veteran had recently been discharged from the hospital for a laminectomy and disc removal that was performed 12 days earlier.  The Veteran stated that he was previously employed as a power lifting and kick boxing instructor; however, after a serious back injury 11 years ago, subsequent surgery, and difficult recovery, he had to stop those careers and went to culinary school.  Thereafter, he worked as a cook and a truck driver.  He had another fall that precipitated his most recent back surgery.  

In an April 1996 SSA decision, SSA determined that the Veteran had discogenic and degenerative disorders of the lumbar spine.  SSA found that the Veteran was injured in 1986 while moving a 150 pound box and had a laminectomy at L5-S1 in 1986.  SSA noted that the Veteran's pain improved for several years after his surgery and then progressively worsened despite physical therapy and medication.  SSA noted that the Veteran fell in January 1996 and that his back pain increased.  A SSA examiner indicated that the Veteran had nerve root compression and a new herniated disc.  He also indicated that the Veteran was a candidate for further surgery for a herniated intervertebral disc at the L5-S1 interspace on the left that was compressing the nerves.

A May 1996 SSA disability determination indicated that the Veteran's primary diagnosis was discogenic and degenerative back disorders and that his disability began in June 1995. 

In a September 1998 SSA report of continuing disability, the Veteran indicated that he was receiving SSA disability benefits for his back and that he had two operations in the past.  Specifically, he reported that he was hospitalized in 1984 and February 1996 for back surgery.

An October 2005 private MRI of the lumbar spine showed broad-based disc bulges at L4-5 and L5-S1.  There was evidence of a left hemilaminectomy at L4-5.  

In his December 2005 claim for service connection for degenerative changes of the low back, the Veteran stated that he injured his back lifting heavy projectiles during service.

In a December 2005 VA treatment note, the Veteran reported that he had lumbar laminectomies in 1984 and 1995.  

December 2005 VA x-rays of the lumbosacral spine showed degenerative disc changes of the lower lumbar spine.

In a February 2006 VA treatment note, the Veteran reported that he had lumbar laminectomies in 1982 and 1995 for herniated discs.  He also stated that his low back pain began in 1978 during service.  He related that he served in artillery and that he was required to lift artillery shells that weighed 135 to 140 pounds.

In an April 2006 statement, the Veteran stated that he injured himself during service and that he had two laminectomies.

In another April 2006 statement, the Veteran reported that he had lower lumbar laminectomy surgeries in April 1980 and May 1984 in a private hospital in Connecticut and another lower lumbar laminectomy in March 1995 at a private hospital in Massachusetts.  He stated that his chronic alcoholism and drug addiction began during his service in Germany to shield the pain.  

In a June 2006 statement, the Veteran reported that he injured his low back in 1978.  He stated that he went to sick call, but was "pretty much blown off" so he began using alcohol and street drugs to alleviate his pain.  He indicated that he went to a club in Germany to buy Mandrix, a narcotic, with two other service members.  He stated that someone put something into his drink and that he was molested by a group of men.

A June 2006 document, purported to be from a research technician at a private medical research center, stated that the archives of the facility contained billing for a lower laminectomy in or around June 1979 and billing for physical therapy records through 1979.

In an October 2006 statement, the Veteran stated that he injured his back moving projectiles and that he was treated for his back injury during service.

In a May 2008 private treatment note, the Veteran indicated that his past surgical history included an appendectomy and two laminectomies.  

In a January 2009 statement, the Veteran reported that he had three corrective surgeries on his spine.  He stated that the first surgery was performed in Wiesbaden, Germany, during service.  

In another January 2009 statement, the Veteran indicated that he had a laminectomy in 1978 at Wiesbaden Hospital for a ruptured disc.  He stated that he had corrective surgeries in 1979, 1983, and 1995.  He also stated, "My back injury resulted from lifting the cumbersome[e] projectiles that we shot from the M107mm howitzer that I was assigned to.  The projectiles weighed almost as much as I did and they were almost as tall.  This resulted in a laminectomy; in which I still have problems.  There is also an incident which happened that is not comfortable for me to talk about that happened to me which [led] to me [being] arrested by German police."

In a February 2009 statement, a friend of the Veteran's, W.C., indicated that he rarely got to see the Veteran for two or more years after the Veteran joined the Army.  He stated that he heard that the Veteran was doing alright, but that he had some health issues while he was stationed in Germany.  He indicated that the Veteran returned home and showed his friends a scar on his back from surgery that was supposed to address some disc issues during service.  The friend stated that he complained about his back every time he saw the Veteran after that time and was drinking to ease the pain.  

In a February 2009 statement, the Veteran's best friend, R.D.C., indicated that he remembered that the Veteran had back surgery when returned from Germany.  He stated that, after the surgery, the Veteran complained of pain which led to a lot of drinking and drug use.  He mentioned that the Veteran had more surgeries to try to correct the problem with his back the same year.

In a February 2009 statement, the Veteran's former fiancée, W.S., reported that she dated the Veteran in high school before he enlisted.  She indicated that he wrote to her and told her that he was attacked and molested.  She also stated that he wrote to her about his hospital stay from a back surgery in service.  She related that she saw the scars on his back and head.  She stated that he was always in pain and that he stayed drunk to eliminate the pain.  She indicated that he remained too drunk to get help and that she broke up with him approximately five months after he separated from service because she could not deal with the person that he had become.

In a March 2009 VA substance abuse treatment program evaluation report, the Veteran stated that he had an injury during service in 1978 that caused physical pain that he treated with alcohol.  

In an April 2009 statement, the Veteran reported that he was hospitalized and treated at sick call several times in 1978 for his back injury.  

In a June 2009 statement, the Veteran's sister, M.D.J., stated that, when the Veteran returned from Germany, he told her that he had surgery on his back and complained about back pain all of the time.  She also noted that he drank a lot to deal with his back pain.  

In a December 2009 statement, the Veteran stated that he injured his back in early 1978 lifting projectiles.  He indicated that he was small in stature and that the projectiles were almost his height and weight.  He stated that the cumbersome size caused him to lift them incorrectly and that he injured his lower spine.  The Veteran related that he did not complain about his low back pain for fear of "look[ing] soft."  He stated, "I did what I could and eventually had a laminectomy performed on my back.  I had no choice in the matter.  In my opinion[,] the operation did not go well because I hurt worse and was not given proper care or medication."  He noted that another service member in his unit gave him some Mandrix for the pain.  He indicated that he went to a club with two other service members to buy more Mandrix and that he was sexually assaulted by a group of men.  He stated that he was held by German police and that he thought that the military police came for him the next day, but he was unable to remember what happened at that time.  

In a January 2011 VA treatment note, the Veteran reported that he had chronic back pain since 1979, that it had worsened over the past two weeks, and that his current medications were ineffective.

In a September 2011 VA treatment note, the Veteran related that he had chronic back pain for several years and that he had four back surgeries in the past.  

In a September 2011 VA treatment note, the Veteran indicated that he had a history of chronic back pain after multiple surgeries.  He stated that he had a past surgical history that included laminectomies in 1979, 1983, 1990, and 1995, and an appendectomy in 1995.  

In a May 2013 statement, a childhood friend, G.W.C., reported that, when the Veteran returned from Germany, he had surgical scars on his back and constantly drank himself into a stupor.  

In a May 2013 statement, the Veteran's mother, E.E.C., stated that the Veteran had a scar on his back when he returned from Germany and told her that he had surgery on his back.  He also indicated that his back continued to bother him after the surgery.

In a January 2014 statement, the Veteran's representative asserted that the Veteran's current lumbar spine disorder was caused by the personal assault during service.

During the June 2014 hearing, the Veteran testified that he injured his back lifting heavy projectiles out of a transport vehicle and into a tray in the artillery weapon.  He stated that he underwent a lumbar laminectomy in 1978 in Wiesbaden, Germany, after repeatedly complaining about his back pain.  He reported that he went to sick call and that they transported him to the hospital.  He indicated that x-rays were performed, he laid on a gurney with a mask was placed over his face, and that, when he woke up, surgeons had performed an operation on his back.  He was unable to recall whether the hospital was an Air Force or private hospital.  He also reported that he had a corrective surgery in the latter part of 1979, after he separated from service, and the orthopedic surgeons informed him that "whoever cut me, they butchered me and they never should have cut me, because I was still young and I was still developing, and I would have healed up."  He indicated that he had a total of four back surgeries.  

During a March 2015 VA back examination, the Veteran reported that he had low back pain from lifting heavy equipment during service.  He related that he had four back surgeries in the past and that his last surgery was in 1995.  The examiner opined that it was less likely than not that the Veteran's back disorder was related to his military service.  The examiner noted that the Veteran's January 1979 separation examination was silent for a diagnosis or treatment for a back condition.  In addition, the examiner stated that the Veteran sustained a back injury in December 1984 and had a laminectomy at L4-5 in August 1985.  

In a December 2015 statement, the Veteran stated that he had three corrective surgeries on his back.  He reported that all of the neurosurgeons and orthopedic surgeons have told him that he should have never had surgery during service because he was still young and could have healed without surgery.  

In a December 2015 statement, the Veteran's former fiancée, L.M.C., indicated that she met the Veteran in Trenton, New Jersey, at the time he was separating from service.  She related that he showed her a scar from a surgery performed in Germany.  She noted that she took him to a doctor who performed a spinal tap in September 1979, and the doctor told him that the military surgeons should not have operated on him because he was still young and probably would have healed on his own.  She stated that he had his first laminectomy in December 1979 and a second corrective surgery followed in 1984.  She indicated that it was her understanding that he continued to suffer from back pain.  She stated that they had ended their relationship in 1987, but they rarely spoke or kept in touch other than through or about their children.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for a low back disorder. 

As noted above, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of arthritis or any other low back disorder.  In fact, his January 1979 separation examination found his spine to be normal, and he denied having any recurrent back pain, arthritis, and bone deformity.  In addition, he answered "yes" to the question: "Have you ever been a patient in any type of hospital?"  He indicated that he was hospitalized in Frankfurt, Germany, at the 97th General Wiesbaden Army Hospital for intoxication, seizures, and convulsions in December 1978.  However, he did not indicate that he was hospitalized in 1978 or 1979 for a lumbar laminectomy or any other back surgery.  In addition, as discussed above, the only record of a hospitalization at Wiesbaden Army Hospital was dated in November 1977 for observation after acute alcohol ingestion.  The inpatient hospital records include detailed nursing notes and physician reports, but they do not document any complaints or treatment pertaining to the lumbar spine.  

In regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1331.  There is affirmative evidence that the Veteran did not have arthritis during service, as the Veteran's spine was reported to be normal on clinical examination at separation of active duty service in January 1979.  The Board notes that the Veteran also denied having recurrent back pain in January 1979.  The evidence does not show that the Veteran had chronic arthritis of the lumbar spine or any other back disorder at the time he separated from service in February 1979.  Arthritis must be objectively confirmed by x-ray. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no medical evidence showing that he had such disorders within the first year after his separation from service.  Rather, in a December 1995 SSA evaluation report, the examining physician noted that the first signs of disc disease occurred in 1985.  Thus, the Veteran is not entitled to service connection for arthritis of the lumbar spine on a presumptive basis, either as a chronic disease during service or within one year of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a); Walker, 708 F.3d 1335-37.  Therefore, chronicity is not established in service or within a year of separation. 

Moreover, following the Veteran's military service, the evidence of record does not establish continuity of symptomatology. 38 C.F.R. § 3.303 (b).  In making this determination, the Board acknowledges the Veteran's lay assertions regarding continuous lumbar spine pain since service.  In addition, he also submitted lay statements from family and friends indicating that they observed a scar on the Veteran's low back and that he complained of low back pain following service.

The Board acknowledges the allegations of continuity of symptoms following service.  The Veteran, his family, and his friends are competent to report observable symptoms, such as lumbar spine pain since his military service. Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159 (a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington, 19 Vet. App. at 368.

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

The Veteran's lay assertions as to an in-service lumbar spine injury with continuity of symptoms thereafter are inconsistent with the totality of the evidence of record, and entitled to less probative weight, for the following reasons: 

First, as to the in-service injury, although the medical and lay evidence of record establishes that the Veteran was hospitalized during active service in Germany in November 1977, the evidence does not indicate that he injured or was treated for his back at that time.  The Board notes that lumbar spine traumatic injuries due to an assault would have likely been noted if they had occurred, as there were detailed records from the Wiesbaden Army Hospital, indicating that the Veteran was treated for intoxication. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported).  In addition, at his January 1979 separation examination, his spine was found to be normal, and he specifically denied having recurrent back pain.  As such, there was affirmative evidence showing that he did not have a lumbar spine disorder at that time of his separation from service.

Second, the Veteran's statements about his reported treatment during service have been inconsistent throughout the appeal. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date. Curry v. Brown, 7 Vet. App. 59, 68 (1994).  For example, in a June 2006 statement, the Veteran reported that he injured his low back in 1978.  He stated that he went to sick call, but was "pretty much blown off" so he began using alcohol and street drugs to alleviate his pain.  In an April 2009 statement, the Veteran reported that he was hospitalized and treated at sick call several times in 1978 for his back injury.  However, in a December 2009 statement, the Veteran stated that he injured his back in early 1978 lifting projectiles, but he did not complain about his low back pain for fear of "look[ing] soft."  

In addition, the Board notes that earlier records associated with the Veteran's SSA disability claims indicate that the Veteran's low back pain began after a December 1984 post-service work injury, thereby suggesting that his current low back pain began after his military service.  Specifically, in an August 1985 private discharge summary following an August 1985 laminectomy, the discharging physician noted that the Veteran's past history, review of systems, and physical examination were otherwise within normal limits.  Indeed, there was no indication that the Veteran had any earlier low back complaints or surgeries.  In an October 1990 private treatment note, the Veteran stated that his low back first bothered him in December 1985 following an on-the-job injury.  In September 1995, he indicated that he had back surgery in August 1986 and had problems with his back ever since.  In a November 1995 private treatment note, the physician noted that the Veteran's past history included a 1986 work injury followed by a laminectomy.  There was no indication that the Veteran injured his back during service or that he had any prior surgeries.  In a February 1996 private neurology note, the Veteran reported a history of a low back injury 10 to 11 years earlier (in approximately 1985 to 1986) and he had intermittent periods of low back distress since that time.  Further, in a February 1996 private psychiatric report, the Veteran reported that he stopped working as a power lifting and kick boxing instructor after a serious back injury 11 years ago (in approximately 1985).

However, more recently, the Veteran reported an onset of back pain since service.  In fact, the Veteran did not report that he injured his low back in service until he filed a claim for service connection for degenerative changes in his back in December 2005.  Thereafter, he sought VA treatment, complained of low back pain, and indicated that it began in 1978 during service.  Statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment. White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  If the Veteran was having continuous lumbar spine pain and symptoms ever since a 1978 injury, it seems unlikely that he would fail to report such symptoms on multiple occasions from 1985 until he filed his original claim for service connection in 2005.  Moreover, the basis for the Veteran's earlier SSA disability claims was primarily his low back disorder; however, he did not mention any low back injuries or surgeries prior to a December 1984 post-service work injury.

The Board also notes that the Veteran's reported surgical history was inconsistent throughout the course of the appeal.  The earlier records associated with the Veteran's SSA disability claims indicate that his first back surgery occurred in 1985, following a December 1984 work injury. See, e.g., September 1990 private ER note (laminectomy five years ago); October 1990 and September 1995 SSA disability applications (laminectomy in August 1986 at private hospital); October 1995 private treatment note, December 1995 SSA evaluation report, February 1996 SSA examination report (laminectomy in 1985); November 1995 private treatment note, January 1996 private treatment note, April 1996 SSA decision (laminectomy in 1986); and February 1996 private treatment notes (laminectomies in 1985 or 1986).  However, after the Veteran submitted his original claim for VA disability compensation in 2005, he reported that his first surgery was performed during service in 1978 or 1979.  See, e.g., January 2009 statement (first surgery in Germany during service); January 2009 statement and June 2014 hearing transcript (1978 laminectomy at Wiesbaden Hospital for ruptured disc), and September 2011 VA treatment note (past surgical history included laminectomy in 1979).

The Board finds that the contemporaneous statements made at the time of separation from active duty service in January 1979 and in connection with his SSA disability claims are more probative than statements made in furtherance of an appeal for compensation benefits. See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant). 

For these reasons, the Board finds that the Veteran's statements are not credible evidence to establish in-service onset or continuity of symptomatology of since separation from service. 

The statements from the Veteran's friends and family, although mainly consistent, are also of limited probative value.  The statements from the Veteran's friend, W.C., in February 2009; his sister, M.D.J, in June 2009; his friend, G.W.C., in May 2013; his mother, E.E.C., in May 2013; and his former fiancée, L.M.C., in December 2015, all indicate that the Veteran showed them surgical scars on his back and that he told them that he had surgery during his service in Germany.  However, in a February 2009 statement, the Veteran's friend, R.D.C., reported that he remembered that the Veteran had back surgery after he returned from Germany.  Indeed, a June 2006 document from a private medical research center indicated that the archives of the facility contained billing for a lower laminectomy in or around June 1979.  Unfortunately, as discussed above, these records are unavailable.  The Board notes that, in a February 2009 statement, the Veteran's former fiancée, W.S., indicated that the Veteran wrote to her about his hospital stay in Germany and that she scar scars on the Veteran's back and head.  However, as discussed above, the only records of a hospitalization in Germany available correspond to observation for intoxication.  Therefore, the Board affords little weight to the statements from the Veteran's friends and family.

In addition to the lack of evidence showing that a low back disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's low back disorder to service.  The March 2015 VA examiner fully addressed the etiology of the low back disorder and considered the medical evidence of record, as well as the Veteran's lay statements.  The Board affords substantial probative weight to this opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record.  The opinion is also supported by rationale. See Nieves-Rodriguez, 22 Vet. App. at 304.  Specifically, the examiner opined that it was less likely than not that the Veteran's back disorder was related to his military service.  The examiner noted that the Veteran's January 1979 separation examination was silent for a diagnosis or treatment for a back condition.  In addition, the examiner suggested that the Veteran's low back disorder was likely related to a back injury in December 1984 that resulted in a laminectomy at L4-5 in August 1985.  

To the extent the Veteran and his representative have opined that his current low back disorder is related to his period of active service, even assuming they are competent to opine on this matter, the Board finds that the specific opinion of the March 2015 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which he relied to form the opinion, and he provided a rationale. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

In the October 2014 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  Thereafter, the Veteran was provided with a VA examination in March 2015.  In the December 2015 remand, the Board noted that the March 2015 VA examiner opined that the Veteran's sleep apnea was not related to his military service.  In her opinion, the examiner noted that the Veteran's enlistment and separation examinations were negative for a diagnosis of sleep apnea.  However, she did not address the lay statements from the Veteran's friends and mother regarding his pattern of snoring and apneic episodes, and she did not address the Veteran's contention that his sleep apnea was caused or aggravated by his service-connected PTSD.  

In February 2016, the Veteran was provided with another VA sleep apnea examination.  In his report, the VA examiner noted that the Veteran was diagnosed with obstructive sleep apnea due to a history of snoring and reports that he stopped breathing while asleep.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  He also opined that it was less likely than not caused or aggravated by his PTSD.  Rather, he stated that the Veteran's sleep apnea was more likely than not due to his elevated body mass index (BMI) and thick neck.  He noted that the Veteran's enlistment examination, separation examination, and other service treatment records were silent in regard to symptoms of sleep apnea and or a diagnosis of sleep apnea.  He also stated, "Based on records review[,] the [V]eteran either had [obstructive sleep apnea] prior to entering the military or it began after service."  

While the February 2016 VA examiner noted that it was possible that the Veteran had sleep apnea before he enlisted, the Board notes that the examiner did not address the statements from the Veteran's friends and family that indicated that the Veteran snored and had apneic episodes before service.  In addition, he did not address the Veteran's reports that he snored during service.  On remand, a clarifying opinion should be obtained.

Moreover, in October 2014, the Board remanded the claims for service connection for hypertension and coronary artery disease for a clarifying opinion that addressed medical literature and a June 2014 medical opinion from a VA nurse practitioner submitted by the Veteran in support of his claims.  Thereafter, in March 2015, a VA examiner opined that the Veteran's hypertension and coronary artery disease were less likely related to military service or caused or aggravated by his service-connected PTSD.  In doing so, she noted that the Veteran's enlistment and separation examinations were negative for any diagnosis or treatment for hypertension or coronary artery disease and observed that the Veteran was first diagnosed and treated for hypertension and coronary artery disease in early 2000.  She also stated that medical literature indicated that there is no causal relationship as to risk factors between PTSD, coronary artery disease, and hypertension.  However, the examiner did not address the June 2014 VA nurse practitioner's statement or the medical literature submitted by the Veteran.

In February 2016, the Veteran was provided with VA heart and hypertension examinations.  The February 2016 VA examiner opined that the Veteran's coronary artery disease and hypertension were less likely than not incurred in or caused by service.  

Specific to the Veteran's coronary artery disease, the February 2016 VA examiner noted that the Veteran was first diagnosed with angina in 2002 and had coronary artery bypass grafting in 2009 and stents in 2011.  He also stated that there was no nexus or causal relationship between a diagnosis of PTSD and the development of coronary artery disease and that there was no causal relationship between a diagnosis of PTSD and aggravation or worsening of coronary artery disease.  Rather, he opined that the Veteran's history of alcohol, tobacco, and cocaine abuse; diabetes; hypertension; and family history of heart disease were more likely than not the cause of his coronary artery disease.  

Specific to the Veteran's hypertension, the February 2016 VA examiner referenced the Veteran's reported history of being diagnosed with hypertension at age 14 to 15 and being treated with beta blockers.  He noted that the Veteran's statements indicated that he had a diagnosis of hypertension before entering service, but no records substantiated that claim.  Further, he reported that the Veteran's enlistment examination did not indicate a diagnosis of hypertension, treatment for hypertension, or an elevated blood pressure.  The service treatment records and separation examination did not indicate elevated blood pressure treatment or readings, treatment for hypertension, or a diagnosis of hypertension.  He noted that post-service treatment records indicated a diagnosis of hypertension in the 1980s or 1990s.  However, he opined that it was more likely than not that the Veteran's hypertension either existed prior to military service and was not treated during service, or began after service.  In addition, he stated that there was no causality between a diagnosis of PTSD and the development or aggravation of hypertension.  Rather, he opined that it was more likely than not that the Veteran's lifestyle choices of tobacco, alcohol, and cocaine abuse contributed to the Veteran's hypertension or aggravated his hypertension.  

The Board notes that the February 2016 VA examiner did not specifically address the medical literature or the June 2014 VA nurse practitioner's opinion submitted by the Veteran in support of his claims, as directed by the Board in its December 2015 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that "a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, in an effort to comply with the previous remands, the Board finds that a remand is necessary to obtain a clarifying opinion from the February 2016 VA examiner as to the nature and etiology of the Veteran's hypertension and coronary artery disease.

Further, the Board notes that, in a November 2015 statement, the Veteran's representative referenced medical journal articles in support of the Veteran's claims for sleep apnea, hypertension, and coronary artery disease.  The Veteran and his representative have not submitted copies of the articles referenced in the statement.  On remand, the AOJ should request complete copies of the articles for the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran or his representative provide the medical journal articles cited to in support of his claims for service connection for sleep apnea, hypertension, and coronary artery disease in a November 2015 statement. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea, hypertension, and coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.

3.  After completing the above development, the AOJ should refer the Veteran's claims file to the February 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should specifically consider the statements of record that indicate that the Veteran snored and had apneic episodes prior to service; that he had asthma prior to service; and that he was physically assaulted for his snoring during boot camp. See May 2013 statements, June 2014 hearing testimony, December 2015 statements.  In addition, he or she should specifically address any medical journal articles related to sleep apnea that are associated with the record.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A) The examiner should address whether obstructive sleep apnea clearly and unmistakably preexisted the Veteran's period of active duty service from July 1977 to February 1979.  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

B) If the examiner determines that the disorder did not clearly and unmistakably preexist the Veteran's service, he or she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is causally or etiologically related to his military service. 

C) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused by his service-connected PTSD. 

D) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was permanently aggravated (increased in severity) by his service-connected PTSD.

In rendering his or her opinion, the examiner should address both the causation and aggravation questions in his or her rationale.  In other words, even if the Veteran's PTSD did not cause his sleep apnea, the examiner should address whether his PTSD could have worsened his sleep apnea.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above development, the AOJ should refer the Veteran's claims file to the February 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hypertension.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should specifically consider the statements of record that indicate that the Veteran had high blood pressure and took blood pressure medication before and during his active duty service. See February 2009, March 2009, June 2009, July 2012, May 2013, December 2015 statements; June 2014 hearing testimony; and February 2016 VA examination report .  In addition, he or she should specifically address any medical journal articles related to hypertension that are associated with the record.  Further, the examiner should comment on a June 2014 VA nurse practitioner's opinion related to hypertension and PTSD.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A) The examiner should address whether hypertension clearly and unmistakably preexisted the Veteran's period of active duty service from July 1977 to February 1979.  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

B) If the examiner determines that the disorder did not clearly and unmistakably preexist the Veteran's service, he or she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is causally or etiologically related to his military service. 

C) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his service-connected PTSD. 

D) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was permanently aggravated (increased in severity) by his service-connected PTSD.

In rendering his or her opinion, the examiner should address both the causation and aggravation questions in his or her rationale.  In other words, even if the Veteran's PTSD did not cause his hypertension, the examiner should address whether his PTSD could have worsened his hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above development, the AOJ should refer the Veteran's claims file to the February 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's coronary artery disease.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should specifically address any medical journal articles related to coronary artery disease that are associated with the record.  Further, the examiner should consider a June 2014 VA nurse practitioner's opinion related to coronary artery disease and PTSD.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's coronary artery disease is causally or etiologically related to his military service. 

B) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's coronary artery disease was caused by his service-connected PTSD. 

C) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's coronary artery disease was permanently aggravated (increased in severity) by his service-connected PTSD.

In rendering his or her opinion, the examiner should address both the causation and aggravation questions in his or her rationale.  In other words, even if the Veteran's PTSD did not cause his coronary artery disease, the examiner should address whether his PTSD could have worsened his coronary artery disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should review the examination report to ensure that it is in compliance with this remand. If the report is deficient in any manner, the AOJ should implement corrective procedures. 

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


